Appeal from a judgment of the County Court of Greene County, rendered August 12, 1975, convicting defendant on his pleas of guilty to the crimes of burglary in the third degree and petit larceny. The sole issue on this appeal is the propriety of the sentence of the defendant to an indeterminate period of imprisonment with a maximum term of three years. At the time of sentencing, the court had before it an extensive probation report showing the prior history as well as the present circumstances of the defendant. Discretion in imposing sentence rests with the trial court and unless there is a clear abuse of that discretion, a sentence will not be disturbed upon appeal (People v Dittmar, 41 AD2d 788). Upon the record before us, we cannot say the sentence imposed was unduly harsh or excessive. Judgment affirmed. Koreman, P. J., Sweeney, Kane, Mahoney and Larkin, JJ., concur. ■